POLSTON, J.,
concurring in result only.
I agree with St. Johns River Water Management District’s argument that underlying the landowner’s claim for regulatory taking is an attack on the propriety of *1232agency action. Therefore, under these circumstances, the landowner is required to exhaust administrative remedies under chapter 120, Florida Statutes, before bringing this regulatory taking action pursuant to section 373.617, Florida Statutes. See § 373.617(2), Fla. Stat. (2002) (“Review of final agency action for the purpose of determining whether the action is in accordance with existing statutes or rules and based on competent substantial evidence shall proceed in accordance with chapter 120.”); Key Haven Associated Enters., Inc. v. Bd. of Trs. of the Internal Improvement Trust Fund, 427 So.2d 153, 159 (Fla.1982).
Accordingly, I would quash the Fifth District’s opinion but not reach the certified questions as phrased by the Fifth District or the majority.
CANADY, C.J., concurs.